Citation Nr: 0804944	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total rating based on unemployability due to 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2005 
rating decision of the VA Regional Office in Manchester, New 
Hampshire that, among other things, denied a total rating 
based on unemployability due to service-connected disability.  
At the time of the rating decision, the veteran had withdrawn 
a prior claim of entitlement to an increased rating for right 
ulnar nerve burn injury residuals by correspondence dated in 
October 2004.  His appeal also initially included the issue 
of service connection for post-traumatic stress disorder 
(PTSD).  However, service connection for such was granted by 
rating action dated in September 2005.  This is considered 
the full grant of that benefit sought on appeal is no longer 
for appellate consideration in that regard.  

The veteran was afforded a videoconference hearing in April 
2007 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

At the outset, the Board notes that following the statement 
of the case in September 2005, VA clinical records between 
September and October 2006, not previously considered, were 
received.  This evidence is pertinent to the claim on appeal.  
The Board cannot consider this evidence in the first instance 
unless the veteran waives his right to initial review by the 
agency of original jurisdiction (See 38 C.F.R. §§ 19.38(b) 
(3), 20.1304(c) (2007)), which neither he nor his 
representative has done.  Therefore, due process requires 
that this case be returned to the RO for a supplemental 
statement of the case.

The appellant asserts that he is totally disabled and unable 
to obtain or engage in any gainful employment due to service-
connected right ulnar nerve burn injury residuals, PTSD, 
bilateral hearing loss, diabetes mellitus, burn scar of the 
right arm, forearm and hand, and tinnitus.

Review of the record discloses that the veteran was most 
recently afforded VA evaluation for psychiatric disability in 
July 2005.  No subsequent compensation examinations pertinent 
to other service-connected disorders are demonstrated.  
Therefore, following review of the record, the Board is of 
the opinion that the current clinical record is not 
sufficiently developed to definitively conclude whether or 
not the veteran is totally disabled and unemployable on 
account of service-connected disorders.

The Court of Appeals for Veterans Claims (Court) has held 
that in the case of a claim for a total rating based on 
individual unemployability, the duty to assist requires VA to 
obtain an examination which includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work. See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  Given that there has been no assessment in this 
respect, the Board will also remand the case for further 
examination and opinion.  The fulfillment of the VA's 
statutory duty to assist the appellant includes requesting VA 
examination when indicated, conducting a thorough and 
contemporaneous medical examination when indicated, and 
providing a medical opinion which takes into account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board also observes that the veteran appears to receive 
regular VA outpatient treatment for various complaints and 
disorders, including service-connected disability.  On 
personal hearing in April 2007, he testified that he had been 
"living" at the VA for years.  The record thus indicates 
that relevant evidence in support of the veteran's claim may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The most recent records date through October 
6, 2006.  There is also a year-long gap in VA outpatient 
records between September 2005 and August 31, 2006.  
Therefore, VA patient treatment records dating from September 
2005 through August 2006, and from October 7, 2006 to the 
present should be requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO 
should ensure that, since the most 
recent duty-to assist letter in October 
2004, the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007); and the Court's 
holding in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008) are fully met.  

2.  Copies of all of the veteran's VA 
treatment records dated between 
September 2005 and September 2006, and 
from October 7, 2006 to the present 
should be retrieved and associated with 
the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for comprehensive 
examinations by physicians with 
appropriate expertise to determine the 
impact of his service-connected right 
ulnar nerve burn injury residuals, 
PTSD, bilateral hearing loss, diabetes 
mellitus, burn scar of the right arm, 
forearm and hand, and tinnitus on his 
ability to secure and maintain gainful 
employment.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  
The claims folder and a copy of this 
remand must be made available to the 
examiners for review.  The examiners 
are requested to opine whether the 
veteran's service-connected 
disabilities, either singly or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  Complete and detailed 
rationale is requested for the opinions 
provided.

4.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2007).  A copy of the 
examination notifications should be 
associated with the claims folder.  
Failure to appear for examinations 
should be noted in the file. 

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If the 
reports are insufficient, or if 
any requested action is not taken 
or is deficient, they should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

